Remarks
Claims 1-21 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “wherein the at least one system file is selected when the system file appeared on a computing device of a user within a pre-determined time interval from a time at which the at least one system file is selected.”  This bases the selection on a time interval from the selection, which cannot be.  A time interval cannot be set prior to file selection, since the file has not been selected yet, meaning that the file can never be selected, but must be selected in order to set the time period in which the file will be 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to systems, but fail to include any inherently physical components.  Claim 8 is directed to a system comprising solely at least one processor.  However, a processor may be a virtual processor and need not be hardware.  In order to be statutory as a system/machine, the claim must distinguish itself based on physical components.  None of claims 9-14 fix this issue and they are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik (U.S. Patent 6,963,978) in view of Xie (U.S. Patent Application Publication 2014/0136893).
Regarding Claim 1,
Muttik discloses a method for identifying files to be checked for malware using a remote service, the method comprising:
Selecting, using a security application, at least one file and identifying at least one attribute of the selected at least one file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 5, line 7; Column 5, lines 41-46; and associated figures; determining file to scan, for example);
Obtaining, using the security application, attributes of the selected at least one file from a repository at which one or more of files and attributes of the files are stored (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; any attribute of the file, such as fingerprint, file itself, checksum, or the like, as examples);

When the identified at least one attribute of the selected at least one file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one file to a remote service for determining whether or not the at least one file contains malware (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; no match, send to the server for comparison with the database of backups of system files and/or attributes, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one file contains malware (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; server notifies client if the file is malicious or not, for example);
But does not explicitly disclose that the file is a system file and that the repository may contain system files of an operating system.  

Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 26, and associated figures; system file selected via trigger or set time point, as examples, for scanning, for example);
Obtaining, using the security application, attributes of the selected at least one system file from a repository at which one or more of system files of an operating system and attributes of the system files are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; attribute, such as hash or signature, for example);
Comparing, using the security application, the attributes of the selected at least one system file obtained from the repository against the identified at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding 
When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; sending system file to server if the hash/signature does not match, for example.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; response may include intact system file hash, intact system file itself, or the like, as examples.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s 
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Muttik as modified by Xie discloses the method of claim 1, in addition, Xie discloses that the system file is contained in a server on which backups of the system files of the operating system are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; as above, for example).  
Regarding Claim 9,
Claim 9 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,

Regarding Claim 4,
Muttik as modified by Xie discloses the method of claim 1, in addition, Muttik discloses that the at least one system file is selected when the system file appeared on a computing device of a user within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; scan newly received file, for example); and
Xie discloses that the at least one system file is selected when the system file appeared on a computing device of a user within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; system file scans discussed above can occur at predetermined times, for example).  
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,

Regarding Claim 5,
Muttik as modified by Xie discloses the method of claim 1, in addition, Muttik discloses that the at least one system file is selected when the system file has been modified within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the at least one system file is selected when the system file has been modified within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,

Xie discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Muttik as modified by Xie discloses the method of claim 1, in addition, Muttik discloses checking, using a local database, the selected at least one system file for malware prior to performing the comparison of the attributes of the selected at least one system file obtained from the 
Regarding Claim 14,
Claim 14 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 21,
Claim 21 is a medium claim that corresponds to method claim 7 and is rejected for the same reasons.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Xie and Park (U.S. Patent Application Publication 2009/0150997).
Regarding Claim 3,
Muttik as modified by Xie does not explicitly disclose that the at least one system file is selected randomly.  
Park, however, discloses that the at least one system file is selected randomly (Exemplary Citations: for example, Paragraph 39 and associated figures; randomly select file for scanning, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the 
Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Xie and Andruss (U.S. Patent 7,854,006).
Regarding Claim 4,
Muttik as modified by Xie discloses the method of claim 1, in addition, Muttik discloses that the at least one system file is selected when the system file appeared on a computing device of a user within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; scan newly received file, for example); and

Andruss also discloses that the at least one system file is selected when the system file appeared on a computing device of a user within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; scan files after time intervals, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Muttik as modified by Xie in order to reduce performance degradation resulting from scanning by reducing the number of files or objects to be scanned, to shorten the scan operation period without weakening protection of the computers, and/or to increase security in the system.  
Regarding Claim 11,

Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Muttik as modified by Xie discloses the method of claim 1, in addition, Muttik discloses that the at least one system file is selected when the system file has been modified within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the at least one system file is selected when the system file has been modified within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Andruss also discloses that the at least one system file is selected when the system file has been modified within a pre-determined time interval from a time at which the at least one system file is selected (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; 
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahaffey (U.S. Patent Application Publication 2011/0145920)
Nason (U.S. Patent 7,836,500)

Zhou (U.S. Patent Application Publication 2014/0101482)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432